IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00243-CR

TERRY SHAWN LINVILLE,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                      From the County Court at Law No. 2
                            Johnson County, Texas
                         Trial Court No. M201101154


                          MEMORANDUM OPINION


      Appellant, Terry Shawn Linville, who is not indigent and has retained counsel,

appeals from his conviction for cruelty to livestock animals. On July 23, 2012, Linville

filed with this Court a docketing statement, wherein he noted, among other things, that

he has not paid or made arrangements to pay for the Clerk’s Record.

      On November 13, 2012, we informed Linville that if he “desires to proceed with

this appeal, he must pay or make arrangements to pay the clerk’s fee and notify this

Court of the actions taken within 21 days after the date of this letter.” We further
notified Linville that a failure to pay or make arrangements to pay the clerk’s fee within

twenty-one days of our November 13, 2012 letter will result in his appeal being

dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b). Since filing his docketing

statement, Linville has had no contact with this Court.

        Our review of the limited record reveals that Linville has completely failed in his

duty to prosecute this appeal, to contact this Court, and to take any further action

toward prosecuting this appeal. Accordingly, we conclude that Linville does not desire

to prosecute this appeal. As such, we dismiss this appeal, under our inherent authority,

for want of prosecution.1 See id.; Ealy v. State, 222 S.W.3d 744, 745 (Tex. App.—Waco

2007, no pet.) (citing Peralta v. State, 82 S.W.3d 724, 725-26 (Tex. App.—Waco 2002, no

pet.)); see also Evans v. State, No. 10-09-00251-CR, 2010 Tex. App. LEXIS 546, at *3 (Tex.

App.—Waco Jan. 27, 2010, no pet.) (mem. op., not designated for publication).




                                                         AL SCOGGINS
                                                         Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed January 31, 2013
Do not publish
[CR25]




        1   All other pending motions are dismissed as moot.

Linville v. State                                                                    Page 2